DETAILED ACTION
Claims 2-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 10-14, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2012/0278397 A1 to Lindsay et al. in view of U.S. Pat. No. 5,404,528 A issued to Mahajan.

As to claim 2, Lindsay teaches a system, comprising: 
a data processing apparatus including one or more computers (Computing Devices 152/170); and 
a computer storage system (Storage 160) storing instructions that when executed by the data processing apparatus cause the data processing apparatus to perform operations comprising: 
providing a rule in response to detecting an event defined by the rule, the rule further defining an operation for changing a plurality of entities in response to detecting the event (Constraint 32/Criteria 122), the executing comprising: 
identifying (Batch Size Selecting Component 76) a given quantity of entities (Batch Size 54/Items 66) per application programming interface (API) call that provides a target success rate for the API calls, the given quantity being based on a success rate of previous API calls (Constraint 32/Criteria 122), the target success rate being based on a number of the previous API calls for the given quantity of entities that are successful (As a first example, the item server may specify a batch size, comprising a maximum number of items to which an action 34 may be applied within the constraint 32, and the process implementing these techniques may apportion the item set into batches of items of the batch size) (“...The process may perform the action 34 by issuing to the item server a sequence of batches of requests, where each batch applies the action 34 to a subset of items that may be processed within the constraint 32 of the item server. As a first example, the item server may specify a batch size, comprising a maximum number of items to which an action 34 may be applied within the constraint 32, and the process implementing these techniques may apportion the item set into batches of items of the batch size, and may issue to the item server a sequence of requests that respectively request the application of the action 34 to a batch of items. As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated). Moreover, the process may communicate with the user interface providing the presentation 24 of the item set, e.g., to report the progress of the application of the action 34 to the items of the item set, and the user interface may indicate the performance of the action 34 while also continuing to serve the requests of the user 18. In this manner, the techniques presented herein may facilitate the application of the action 34 to the item set while conserving the resources and respecting the constraint of the item server, and while also freeing the user interface on the device of the user 18 from the performance of the action 34...Moreover, the process 52 may request the application of the action 34 to one or more batches of messages 16, each batch specified according to a batch size 54 indicating the number of messages 16 to which the action 34 may be applied within the constraint 32 of the mail server 12. For example, at the first time point 50, the process 52 may select a batch size 54 of one hundred messages 16, and may issue to the mail server 12 a first request 38 to apply the "archive" action 34 to the first one hundred messages of the mailbox 14. At a second time point 56, after the mail server 12 has finished applying the "archive" action 34 to the first batch, the process 52 may issue to the mail server 12 a second request 38 to apply the action 34 to the second batch of one hundred messages in the mailbox 14...The exemplary system 74 includes a batch size selecting component 76, which is configured to select a batch size 54 identifying a number of items 66 to which the action 66 may be applied within the constraint 32 of the item server 62...FIG. 9 presents an illustration of a third exemplary scenario 140 featuring a first batching technique. In this third exemplary scenario 140, an action 76 comprises one or more criteria 122 and one or more operations 132. An embodiment of these techniques (e.g., a process 52) may implement the batching as a set of requests 124 to the item server 62 both to identify the items 66 within the batch 80 that match the criteria 122, and to apply the operations 132 to the items 66 of the batch 80 matching the criteria 122. For example, a first request 124 may be submitted to the item server 124 requesting a processing of the action 34 to all items 66 of a first batch 80 (e.g., a request to apply the operations 132 of the action 34 to any items 66 of the first batch 80 that match the criteria 122). The item server 62 may identify the items 66 of the first batch 80 matching the criteria 122, apply the criteria 124 to the identified items 66 of the first batch 80, and send a response 126 indicating the number of items 66 to which the action 34 was successfully applied. Many such batching techniques may be identified by those of ordinary skill in the art...” paragraphs 0028-0030/0042); 
generating a first API call (requests/Request 38) for a first set of the entities, the first set including up to the given quantity of the entities (Batch Size 54/Items 66) (“...The process may perform the action 34 by issuing to the item server a sequence of batches of requests, where each batch applies the action 34 to a subset of items that may be processed within the constraint 32 of the item server. As a first example, the item server may specify a batch size, comprising a maximum number of items to which an action 34 may be applied within the constraint 32, and the process implementing these techniques may apportion the item set into batches of items of the batch size, and may issue to the item server a sequence of requests that respectively request the application of the action 34 to a batch of items. As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated)...Moreover, the process 52 may request the application of the action 34 to one or more batches of messages 16, each batch specified according to a batch size 54 indicating the number of messages 16 to which the action 34 may be applied within the constraint 32 of the mail server 12. For example, at the first time point 50, the process 52 may select a batch size 54 of one hundred messages 16, and may issue to the mail server 12 a first request 38 to apply the "archive" action 34 to the first one hundred messages of the mailbox 14. At a second time point 56, after the mail server 12 has finished applying the "archive" action 34 to the first batch, the process 52 may issue to the mail server 12 a second request 38 to apply the action 34 to the second batch of one hundred messages in the mailbox 14...The exemplary system 74 includes a batch size selecting component 76, which is configured to select a batch size 54 identifying a number of items 66 to which the action 66 may be applied within the constraint 32 of the item server 62 The exemplary system 74 also includes an action executing component 78, which is configured to, for respective batches 80 of items 66 of the item set 64 within the batch size 54, issue a request 38 to the item server 62 to apply the action 34 to the items 66 of the batch 80. In this manner, the exemplary system 74 causes the computer 20 to interact with the item server 62 in order to apply the action 34 to the items 66 of the item set 64 in accordance with the techniques presented herein...” paragraphs 0028-0030/0038); and 
generating one or more additional API calls for remaining entities not included in the first set of the entities (by adjusting the batch size/increasing the batch size...decreasing the batch size), each of the one or more additional API calls specifying up to the given quantity of the entities (“...Additionally, the process may manage the progress of the application of the action, e.g., by adjusting the batch size in view of the success or failure in applying the action to batches, and/or managing failures in the application of the action (e.g., an instance wherein the application of the action to a batch violates the constraint of the item server). Concurrently, the user interface on the device of the user may continue to operate and respond to the requests of the user, and may even be terminated, without jeopardizing the application of the action to the items of the item set...As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated)...” paragraphs 0005/0028).  
	Lindsay is silent with reference to executing a script for a rule in response to detecting an event.
Mahajan teaches executing a script for a rule (scripts) in response to detecting an event (“...In step S4, during execution of the application program, the application program detects that an event has occurred and signals the script interpreter that the detected event has occurred. In response to event detection, flow advances to step S5 in which the script interpreter finds the scripts that correspond to the detected event by reference to the script/trigger event correlation list. Thus, for example, with reference to the scripts shown in FIG. 4, when an OutGoingCallEvent is detected by the multimedia message management program, script interpreter 19 determines that the CallOut script should be invoked, and commences interpretation of the script commands in the CallOut script. Interpretation of the scripts continues until function statements are encountered. In the example of FIG. 4, the "SetEvent" function statement is such a statement...” paragraph Col. 6 Ln. 14-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Lindsay with the teaching of Mahajan because the teaching of Mahajan would improve the system of Lindsay by providing a scripting language that employs a high-level construct to interpret and execute one command at a time and that allows for easier to learn and faster to code in than more structured and compiled languages.   

As to claim 3, Lindsay teaches the system of claim 2, wherein the operations comprise: 
determining, for each of a plurality of entity quantities, a success rate of previous API calls for a number of entities that matches the entity quantity; and determining, as the given quantity of entities, the entity quantity for which the success rate for the entity quantity meets the target success rate (As a first example, the item server may specify a batch size, comprising a maximum number of items to which an action 34 may be applied within the constraint 32, and the process implementing these techniques may apportion the item set into batches of items of the batch size) (“...Additionally, the process may manage the progress of the application of the action, e.g., by adjusting the batch size in view of the success or failure in applying the action to batches, and/or managing failures in the application of the action (e.g., an instance wherein the application of the action to a batch violates the constraint of the item server). Concurrently, the user interface on the device of the user may continue to operate and respond to the requests of the user, and may even be terminated, without jeopardizing the application of the action to the items of the item set...The process may perform the action 34 by issuing to the item server a sequence of batches of requests, where each batch applies the action 34 to a subset of items that may be processed within the constraint 32 of the item server. As a first example, the item server may specify a batch size, comprising a maximum number of items to which an action 34 may be applied within the constraint 32, and the process implementing these techniques may apportion the item set into batches of items of the batch size, and may issue to the item server a sequence of requests that respectively request the application of the action 34 to a batch of items. As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated). Moreover, the process may communicate with the user interface providing the presentation 24 of the item set, e.g., to report the progress of the application of the action 34 to the items of the item set, and the user interface may indicate the performance of the action 34 while also continuing to serve the requests of the user 18. In this manner, the techniques presented herein may facilitate the application of the action 34 to the item set while conserving the resources and respecting the constraint of the item server, and while also freeing the user interface on the device of the user 18 from the performance of the action 34...Moreover, the process 52 may request the application of the action 34 to one or more batches of messages 16, each batch specified according to a batch size 54 indicating the number of messages 16 to which the action 34 may be applied within the constraint 32 of the mail server 12. For example, at the first time point 50, the process 52 may select a batch size 54 of one hundred messages 16, and may issue to the mail server 12 a first request 38 to apply the "archive" action 34 to the first one hundred messages of the mailbox 14. At a second time point 56, after the mail server 12 has finished applying the "archive" action 34 to the first batch, the process 52 may issue to the mail server 12 a second request 38 to apply the action 34 to the second batch of one hundred messages in the mailbox 14...The exemplary system 74 includes a batch size selecting component 76, which is configured to select a batch size 54 identifying a number of items 66 to which the action 66 may be applied within the constraint 32 of the item server 62...FIG. 9 presents an illustration of a third exemplary scenario 140 featuring a first batching technique. In this third exemplary scenario 140, an action 76 comprises one or more criteria 122 and one or more operations 132. An embodiment of these techniques (e.g., a process 52) may implement the batching as a set of requests 124 to the item server 62 both to identify the items 66 within the batch 80 that match the criteria 122, and to apply the operations 132 to the items 66 of the batch 80 matching the criteria 122. For example, a first request 124 may be submitted to the item server 124 requesting a processing of the action 34 to all items 66 of a first batch 80 (e.g., a request to apply the operations 132 of the action 34 to any items 66 of the first batch 80 that match the criteria 122). The item server 62 may identify the items 66 of the first batch 80 matching the criteria 122, apply the criteria 124 to the identified items 66 of the first batch 80, and send a response 126 indicating the number of items 66 to which the action 34 was successfully applied. Many such batching techniques may be identified by those of ordinary skill in the art...” paragraphs 0005/0028-0030/0042).

As to claim 4, Lindsay teaches the system of claim 2, wherein the operations comprise determining the given quantity of entities by adjusting a quantity of entities included in API calls until the target success rate is achieved (“...Additionally, the process may manage the progress of the application of the action, e.g., by adjusting the batch size in view of the success or failure in applying the action to batches, and/or managing failures in the application of the action (e.g., an instance wherein the application of the action to a batch violates the constraint of the item server). Concurrently, the user interface on the device of the user may continue to operate and respond to the requests of the user, and may even be terminated, without jeopardizing the application of the action to the items of the item set...As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated)...” paragraphs 0005/0028). 

As to claim 5, Lindsay teaches the system of claim 2, wherein the operations comprise determining the given quantity of entities, including: determining, for a first quantity of entities, a first success rate of previous API calls for the first quantity of entities; determining that the first success rate does not meet the target success rate; and in response to determining that the first success rate does not meet the target success rate, reducing the first quantity of entities to one or more second quantity of entities until one of the second quantity of entities has a success rate that meets the target success rate (“...Additionally, the process may manage the progress of the application of the action, e.g., by adjusting the batch size in view of the success or failure in applying the action to batches, and/or managing failures in the application of the action (e.g., an instance wherein the application of the action to a batch violates the constraint of the item server). Concurrently, the user interface on the device of the user may continue to operate and respond to the requests of the user, and may even be terminated, without jeopardizing the application of the action to the items of the item set...As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated)...” paragraphs 0005/0028).
  
As to claim 6, Lindsay teaches the system of claim 2, wherein the operations comprise: determining that the plurality of entities exceeds the given quantity of entities; and in response to determining that the plurality of entities exceeds the given quantity of entities, determining to split the plurality of entities into multiple API calls including the first API call and the one or more additional API calls (“...Additionally, the process may manage the progress of the application of the action, e.g., by adjusting the batch size in view of the success or failure in applying the action to batches, and/or managing failures in the application of the action (e.g., an instance wherein the application of the action to a batch violates the constraint of the item server). Concurrently, the user interface on the device of the user may continue to operate and respond to the requests of the user, and may even be terminated, without jeopardizing the application of the action to the items of the item set...As a second example, the embodiment may estimate a batch size of the number of items to which the action 34 may be applied within the constraint of the item server, and/or may monitor the application of the action 34 by the item server in order to adjust the batch size for future batches (e.g., incrementally increasing the batch size if the action 34 is applied faster than anticipated, or decreasing the batch size if the action 34 is applied more slowly than anticipated)...” paragraphs 0005/0028).  

As to claims 10, and 18, see the rejection of claim 1 above.

As to claims 11 and 19, see the rejection of claim 3 above.

As to claims 12, and 20, see the rejection claim 4 above.

As to claims 13, and 21, see the rejection claim 5 above.

As to claim 14, see the rejection claim 6 above.

Claims 7, 8, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2012/0278397 A1 to Lindsay et al. in view of U.S. Pat. No. 5,404,528 A issued to Mahajan as applied to claims 2 and 10 above, and further in view of W.O. No. 03069924 A2 to Wood.

As to claim 7,  Lindsay as modified by Mahajan teaches the system of claim 2, however it is silent with reference to wherein each entity in the plurality of entities is a first type of entity and wherein the given quantity of entities is specific to the first type of entities.  
Wood teaches wherein each entity in the plurality of entities is a first type of entity and wherein the given quantity of entities is specific to the first type of entities (The message type may include at least one of: a peer-to-peer message; a peer-to-application message; an application-to-peer message; a voting-to-application message) (“...According to a further aspect there is provided a method of processing messages in a mobile telephone network comprising: grouping a plurality of messages of a predetermined type into a batch; delivering the batch of messages to a single location...This may allow information that is common to all of the messages to be removed from each message and included only once for the group of messages. Hence the messages may be transmitted more efficiently to the single location...Preferably, the method further comprises: analysing the message to determine the message type based on at least one predetermined criterion; grouping a plurality of messages of the same type into a batch. Messages of the same type may be treated more efficiently in the same way, so it is likely to be useful to group messages of the same type together. According to one preferable embodiment, the method further comprises compressing the batch of messages before delivering the batch of messages. This may reduce the size of the batch of messages and allow the messages to be transmitted more quickly to their destination. The message type may include at least one of: a peer-to-peer message; a peer-to-application message; an application-to-peer message; a voting-to-application message. According to one preferred embodiment, the message may be classified into one of the plurality of predetermined message types based on at least one of: an identifier of the originating mobile station or application; an identifier of the destination mobile station or application; an identifier of the SMSC to which the message is addressed...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Lindsay and Mahajan with the teaching of Wood because the teaching of Wood would improve the system of Lindsay and Mahajan by providing a technique for allowing computer users to deliver messages of varying types.

As to claim 8,  Lindsay as modified by Mahajan teaches the system of claim 7, however it is silent with reference to wherein a second quantity of entities per API call for a second type of entity is different from the given quantity of entities.  
Wood teaches wherein a second quantity of entities per API call for a second type of entity is different from the given quantity of entities (The message type may include at least one of: a peer-to-peer message; a peer-to-application message; an application-to-peer message; a voting-to-application message) (“...According to a further aspect there is provided a method of processing messages in a mobile telephone network comprising: grouping a plurality of messages of a predetermined type into a batch; delivering the batch of messages to a single location...This may allow information that is common to all of the messages to be removed from each message and included only once for the group of messages. Hence the messages may be transmitted more efficiently to the single location...Preferably, the method further comprises: analysing the message to determine the message type based on at least one predetermined criterion; grouping a plurality of messages of the same type into a batch. Messages of the same type may be treated more efficiently in the same way, so it is likely to be useful to group messages of the same type together. According to one preferable embodiment, the method further comprises compressing the batch of messages before delivering the batch of messages. This may reduce the size of the batch of messages and allow the messages to be transmitted more quickly to their destination. The message type may include at least one of: a peer-to-peer message; a peer-to-application message; an application-to-peer message; a voting-to-application message. According to one preferred embodiment, the message may be classified into one of the plurality of predetermined message types based on at least one of: an identifier of the originating mobile station or application; an identifier of the destination mobile station or application; an identifier of the SMSC to which the message is addressed...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Lindsay and Mahajan with the teaching of Wood because the teaching of Wood would improve the system of Lindsay and Mahajan by providing a technique for allowing computer users to deliver messages of varying types.

As to claims 15 and 16. See the rejection of claims 7 and 8 respectively.

Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2012/0278397 A1 to Lindsay et al. in view of U.S. Pat. No. 5,404,528 A issued to Mahajan as applied to claims 2 and 10 above, and further in view of U.S. Pub. No. 2012/0324000 A1 to Kang et al.
As to claim 9,  Lindsay as modified by Mahajan teaches the system of claim 2, however it is silent with reference to wherein the target success rate is based on a percentage of the previous API calls for the quantity of entities that are successful.
Kang teaches wherein the target success rate is based on a percentage of the previous API calls for the quantity of entities that are successful (“...For example, if the producing rate is higher than the consuming rate, the producer can reduce the message batch size, by a percentage of the last batch size. Similarly, if the producing rate is lower than the consuming rate, the producer can increase the batch size, by a percentage of the last batch size...” paragraphs 0021/0030/0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Lindsay and Mahajan with the teaching of Kang because the teaching of Kang would improve the system of Lindsay and Mahajan by providing a technique of quantifying the values of success or failure of an action or execution.

As to claim 17, see the rejection of claim 9 above.
Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 7,711,797 B1 issued to Huang et al. and directed to a technique of optimizing the batch size of prefetch requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194